Case 6:20-cv-01657-CEM-GJK Document 86 Filed 11/13/20 Page 1 of 7 PageID 881


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

COMMODITY FUTURES
TRADING COMMISSION,                                      Case No. 6:20-cv-1657
     Plaintiff,


v.
HIGHRISE ADVANTAGE, LLC, BULL
RUN ADVANTAGE, LLC, GREEN
KNIGHT INVESTMENTS, LLC, KING
ROYALTY LLC, SR&B INVESTMENT
ENTERPRISES, INC., AVINASH
SINGH, RANDY ROSSEAU, DANIEL
COLOGERO, HEMRAJ SINGH and
SURUJPAUL SAHDEO,
      Defendants.
________________________________________


                  DEFENDANTS HIGHRISE ADVANTAGE, LLC AND
              AVINASH SINGH’S ANSWER TO PLAINTIFF’S COMPLAINT

        Defendants HIGHRISE ADVANTAGE, LLC and AVINASH SINGH, by and through

their undersigned counsel, file this Answer to Plaintiff COMMODITY FUTURES TRADING

COMMISSION’s Complaint, and state as follows:

                                  RESPONDING TO SUMMARY

        1.      Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 1, 2, 3, 4, 5, 6, 7 and 8 of Plaintiff’s Complaint, and therefore,

deny all allegations set forth therein.

                       RESPONDING TO JURISDICTION AND VENUE

        2.      Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 9 and 10 of Plaintiff’s Complaint, and therefore, deny all

                                               Page 1 of 7
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Answer of Highrise Advantage, LLC and Avinash Singh
Case 6:20-cv-01657-CEM-GJK Document 86 Filed 11/13/20 Page 2 of 7 PageID 882


allegations set forth therein.

                                   RESPONDING TO PARTIES

        3.      Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraph 11 of Plaintiff’s Complaint, and therefore, deny all allegations

set forth therein.

        4.      Defendants admit the allegations contained in paragraphs 12 and 13 of Plaintiff’s

Complaint.

        5.      Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 14, 15, 16, 17, 18, 19, 20 and 21 of Plaintiff’s Complaint, and

therefore, deny all allegations set forth therein.

                       RESPONDING TO OTHER RELEVANT ENTITY

        6.      Defendants deny the allegations contained in paragraph 22 of Plaintiff’s Complaint,

except admit that Amaya & Company, LLC (“Amaya”) is a Florida limited liability company with

its principal pace of business in Kissimmee, Florida, and that Amaya’s registered agent is Shanaz

A. Singh, the wife of Defendant Avinash Singh. Defendants are without knowledge or information

sufficient to respond to the remainder of the allegations and therefore, deny those allegations.

                      RESPONDING TO STATUTORY BACKGROUND

        7.      Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 23 through 37 of Plaintiff’s Complaint, and therefore, deny all

allegations set forth therein.

                                     RESPONDING TO FACTS

        8.      Defendants admit the allegations contained in paragraphs 38 and 39 of Plaintiff’s

Complaint.

                                               Page 2 of 7
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Answer of Highrise Advantage, LLC and Avinash Singh
Case 6:20-cv-01657-CEM-GJK Document 86 Filed 11/13/20 Page 3 of 7 PageID 883


          9.    Defendants deny the allegations contained in paragraph 40 of Plaintiff’s Complaint.

          10.   Defendants deny the allegations contained in paragraph 41 of Plaintiff’s Complaint,

except admit that Singh marketed himself as a successful trader.

          11.   Defendants admit the allegations contained in paragraph 42, 43, 44, and 45 of

Plaintiff’s Complaint.

          12.   Defendants deny the allegations contained in paragraph 46 of Plaintiff’s Complaint,

except admit that Highrise opened forex trading accounts with a foreign retail foreign exchange

dealer.

          13.   Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 47 through 69 of Plaintiff’s Complaint, and therefore, deny all

allegations set forth therein.

          14.   Defendants admit the allegations contained in paragraphs 70-81 of Plaintiff’s

Complaint.

          15.   Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 82, 83 and 84 of Plaintiff’s Complaint, and therefore, deny all

allegations set forth therein.

                               RESPONDING TO COUNT ONE
                             FRAUD AND MISREPRESENTATION

          16.   With respect to the allegations contained in paragraph 85 of Plaintiff’s Complaint,

the Defendants adopt the allegations of paragraphs 1 through 15 above and reallege them.

          17.   Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 86 and 87 of Plaintiff’s Complaint, and therefore, deny all

allegations set forth therein.

          18.   Defendants admit the allegations contained in paragraphs 88, 89 and 90 of
                                         Page 3 of 7
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Answer of Highrise Advantage, LLC and Avinash Singh
Case 6:20-cv-01657-CEM-GJK Document 86 Filed 11/13/20 Page 4 of 7 PageID 884


Plaintiff’s Complaint.

        19.     Defendants deny the allegations contained in paragraph 91 of Plaintiff’s Complaint,

except admit that Singh controlled Highrise.

        20.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 91, 92 and 93 of Plaintiff’s Complaint, and therefore, deny all

allegations set forth therein.

                            RESPONDING TO COUNT TWO
                       FRAUD BY A COMMODITY POOL OPERATOR

        21.     With respect to the allegations contained in paragraph 94 of Plaintiff’s Complaint,

the Defendants adopt the allegations of paragraphs 1 through 15 above and reallege them.

        22.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 95, 96, 97, 98, 99, 100 and 101 of Plaintiff’s Complaint, and

therefore, deny all allegations set forth therein.

        23.     Defendants deny the allegations contained in paragraph 102 of Plaintiff’s

Complaint, except admit that Singh held and exercised control over Highrise.

        24.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 103, 104 and 105 of Plaintiff’s Complaint, and therefore, deny

all allegations set forth therein.

                     RESPONDING TO COUNT THREE
     FRAUD BY ASSOCIATED PERSONS OF A COMMODITY POOL OPERATOR

        25.     With respect to the allegations contained in paragraph 106 of Plaintiff’s Complaint,

the Defendants adopt the allegations of paragraphs 1 through 15 above and reallege them.

        26.     Defendants admit the allegations contained in paragraph 107 of Plaintiff’s

Complaint.

                                               Page 4 of 7
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Answer of Highrise Advantage, LLC and Avinash Singh
Case 6:20-cv-01657-CEM-GJK Document 86 Filed 11/13/20 Page 5 of 7 PageID 885


        27.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraph 108 of Plaintiff’s Complaint, and therefore, deny all allegations

set forth therein.

        28.     Defendants deny the allegations contained in paragraph 109 of Plaintiff’s

Complaint, except admit that Singh was an agent of Highrise.

        29.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraph 110 through 124 of Plaintiff’s Complaint, and therefore, deny

all allegations set forth therein.

                               RESPONDING TO COUNT FOUR
                              FAILURE TO REGISTER AS A CPO

        30.     With respect to the allegations contained in paragraph 122 of Plaintiff’s Complaint,

the Defendants adopt the allegations of paragraphs 1 through 15 above and reallege them.

        31.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 123 through 130 of Plaintiff’s Complaint, and therefore, deny

all allegations set forth therein.

        32.     Defendants deny the allegations contained in paragraph 131 of Plaintiff’s

Complaint, except admit that Singh held and exercised control over Highrise.

        33.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 132, 133, 134, 135 and 136 of Plaintiff’s Complaint, and

therefore, deny all allegations set forth therein.

                           RESPONDING TO COUNT FIVE
               FAILURE TO REGISTER AS APs OF A CPO AND ALLOWING
              UNREGISTERED APs TO REMAIN ASSOCIATED WITH A CPO

        34.     With respect to the allegations contained in paragraph 137 of Plaintiff’s Complaint,

the Defendants adopt the allegations of paragraphs 1 through 15 above and reallege them.
                                           Page 5 of 7
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Answer of Highrise Advantage, LLC and Avinash Singh
Case 6:20-cv-01657-CEM-GJK Document 86 Filed 11/13/20 Page 6 of 7 PageID 886


        35.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 138 through 147 of Plaintiff’s Complaint, and therefore, deny

all allegations set forth therein.

                     RESPONDING TO COUNT SIX
  FAILURE TO OPERATE COMMODITY POOL AS A SEPARATE LEGAL ENTITY

        36.     With respect to the allegations contained in paragraph 148 of Plaintiff’s Complaint,

the Defendants adopt the allegations of paragraphs 1 through 15 above and reallege them.

        37.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 149 through 153 of Plaintiff’s Complaint, and therefore, deny

all allegations set forth therein.

        38.     Defendants deny the allegations contained in paragraph 154 of Plaintiff’s

Complaint, except admit that Singh held and exercised control over Highrise.

        39.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 155 through 159 of Plaintiff’s Complaint, and therefore, deny

all allegations set forth therein.

                             RESPONDING TO COUNT SEVEN
                          FAILURE TO PROVIDE POOL SERVICES

        40.     With respect to the allegations contained in paragraph 160 of Plaintiff’s Complaint,

the Defendants adopt the allegations of paragraphs 1 through 15 above and reallege them.

        41.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 161 through 162 of Plaintiff’s Complaint, and therefore, deny

all allegations set forth therein.

        42.     Defendants deny the allegations contained in paragraph 163 of Plaintiff’s

Complaint, except admit that Singh held and exercised control over Highrise.

                                               Page 6 of 7
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Answer of Highrise Advantage, LLC and Avinash Singh
Case 6:20-cv-01657-CEM-GJK Document 86 Filed 11/13/20 Page 7 of 7 PageID 887


        43.     Defendants are without knowledge or information sufficient to respond to the

allegations contained in paragraphs 164 through 168 of Plaintiff’s Complaint, and therefore, deny

all allegations set forth therein.

        WHEREFORE, Defendants HIGHRISE ADVANTAGE, LLC and AVINASH SINGH,

respectfully request that the Court enter a judgment:

        a. Dismissing the Amended Complaint in its entirety; and

        b. Awarding the Defendants such other relief as the Court deems just and proper.


Dated November 13, 2020
                                                         Respectfully submitted,

                                                         s/Jeffrey M. Garber
                                                         Jeffrey M. Garber, Esq.,
                                                         FBN:102776
                                                         CIKLIN LUBITZ
                                                         515 No. Flagler Drive, 20th Floor
                                                         West Palm Beach, Florida 33401
                                                         Tel: (561) 832-5900/Fax: (561) 833-4219
                                                         Email: service@ciklinlubitz.com
                                                                 jgarber@ciklinlubitz.com
                                                         Attorneys for Highrise Advantage, LLC and
                                                         Avinash Singh


                                     CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on November 13, 2020, I electronically filed the foregoing

with the Clerk of the Court and the parties of record by using the CM/ECF system.

                                                         s/Jeffrey M. Garber
                                                         Jeffrey M. Garber
                                                         Attorneys for Highrise Advantage, LLC and
                                                         Avinash Singh




                                               Page 7 of 7
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Answer of Highrise Advantage, LLC and Avinash Singh
